IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
                                     No. 06-41128
                                                                          September 4, 2007
                                   Summary Calendar
                                                                        Charles R. Fulbruge III
                                                                                Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

MICHAEL RAY HARRISON

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 1:05-CR-70-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Michael Ray Harrison appeals his conviction and sentence for being a felon
in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He asserts that
the district court erred in denying his motion to suppress because his drug use
before his interrogation rendered his waiver of rights involuntary. He has not
established that the district court clearly erred in determining that his waiver
was knowing and intelligent. United States v. Reynolds 367 F.3d 294, 298-99
(5th Cir. 2004); United States v. Andrews, 22 F.3d 1328, 1340 (5th Cir. 1994).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-41128

      Harrison contends that the evidence was insufficient to support his
conviction because there was no evidence corroborating his confession. There
was “‘substantial independent evidence that the offense has been committed,’”
which was sufficient to establish his guilt. United States v. Ybarra, 70 F.3d 362,
365 (5th Cir. 1995)(quoting United States v. Garth, 773 F.2d 1469, 1479 (5th Cir.
1985)).
      Harrison also challenges his 327-month sentence. He asserts that the
district court wrongly found enhancements under the Sentencing Guidelines
that were not admitted by him or found by a jury, which violates the
Constitution. By rendering the Guidelines advisory only, United States v.
Booker, 543 U.S. 220 (2005), eliminated Sixth Amendment concerns prohibiting
a sentencing judge from finding all facts relevant to sentencing. United States
v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Additionally, any challenge to the
sentencing enhancements under U.S.S.G. § 2K2.1 would have no effect on his
sentence, as the probation officer reached the same offense level under U.S.S.G.
§ 4B1.4 by finding that Harrison was a career offender, and Harrison does not
challenge this ruling on appeal.       Harrison has failed to overcome the
presumption of reasonableness in his imposed sentence, which was within a
properly-calculated guideline range. See Rita v. United States, 127 S. Ct. 2456,
2462-68 (2007). Consequently, the judgment of the district court is AFFIRMED.




                                        2